Name: 98/437/EC: Commission Decision of 30 June 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal and external wall and ceiling finishes (notified under document number C(1998) 1611) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  marketing;  building and public works
 Date Published: 1998-07-10

 Avis juridique important|31998D043798/437/EC: Commission Decision of 30 June 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal and external wall and ceiling finishes (notified under document number C(1998) 1611) (Text with EEA relevance) Official Journal L 194 , 10/07/1998 P. 0039 - 0046COMMISSION DECISION of 30 June 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal and external wall and ceiling finishes (notified under document number C(1998) 1611) (Text with EEA relevance) (98/437/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Article 13(4) thereof,Whereas the Commission is required to select, as between the two procedures pursuant to Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the 'least onerous possible procedure consistent with safety`; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is required;Whereas Article 13(4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications;Whereas the two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems;Whereas the procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III, and the procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1 The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2 The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3 The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for harmonised standards.Article 4 This Decision is addressed to the Member States.Done at Brussels, 30 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 40, 11. 2. 1989, p. 12.(2) OJ L 220, 30. 8. 1993, p. 1.ANNEX I Panels intended to be used as internal or external finishes, as complete elements, for fire protection of walls or ceilings.Suspended ceilings (kits) intended to be used as internal or external finishes for fire protection of ceilings.Panels intended to be used as internal or external stiffening elements in walls and ceilings.Tiles and panels, of brittle materials, intended to be used as internal or external finishes in walls or ceilings subject to requirements against accidental injuries from cutting objects.Suspended ceilings (kits) intended to be used as internal or external finishes in ceilings subject to safety in use requirements.Tiles and panels intended to be used in internal or external suspended ceilings subject to safety in use requirements.Featured profiles and suspending frames intended to support internal or external wall or ceiling finishes and suspended ceilings subject to safety in use requirements.Wall coverings in roll form and ceiling linings, of material of classes A (1), B (2), C (3), A (without testing), D, E and F, intended to be used as internal finishes in walls and ceilings subject to reaction to fire regulations.Shingles and cladding slabs, of materials of classes A (4), B (5), C (6), A (without testing), D, E and F, intended to be used as external finishes in walls and ceilings subject to reaction to fire regulations.Suspended ceilings (kits), using components of materials of classes A (7), B (8), C (9), A (without testing), D, E and F, intended to be used as internal or external finishes in ceilings subject to reaction to fire regulations.Tiles, sidings and panels, of materials of classes A (10), B (11), C (12), A (without testing), D, E and F intended to be used as internal and external finishes in walls and ceilings subject to reaction to fire regulations.Featured profiles and suspending frames of materials of classes A (13), B (14), C (15), A (without testing), D, E and F intended to be used to support internal or external wall or ceiling finishes, or suspended ceilings, subject to reaction to fire regulations.Suspended ceilings (kits), intended to be used as internal or external finishes in ceilings subject to regulations on dangerous substances (16).Tiles, shingles, sidings, cladding slabs and panels intended to be used as internal or external finishes in walls or ceilings, as relevant, subject to regulations on dangerous substances (17).Suspending ceilings (kits) intended to be used as internal or external finishes in walls and ceilings for other uses mentioned in the mandate (18).Wall coverings in roll form, ceiling linings, tiles, shingles, sidings, cladding slabs and panels intended to be used as internal or external finishes in walls or ceilings for other uses mentioned in the mandate (19).Featured profiles and suspending frames intended to be used to support internal or external wall or ceiling finishes, or suspended ceilings, for other uses mentioned in the mandate (20).(1) Materials for which the reaction to fire performance is not susceptible to change during the production process.(2) In particular, those dangerous substances defined in Council Directive 76/769/EEC, as amended.(3) Other intended uses covered by the mandate are: for vapour control, for water penetration control, for acoustic control, and for thermal control.ANNEX II Wall coverings in roll form, ceiling linings, tiles, of materials of classes A (1), B (2) and C (3), intended to be used as internal finishes in walls or ceilings subject to reaction to fire regulations.Shingles and cladding slabs, of materials of classes A (4), B (5) and C (6) intended to be used as external finishes in walls or ceilings subject to reaction to fire regulations.Suspended ceilings (kits), using components of materials of classes A (7), B (8) and C (9), intended to be used as internal or external finishes in ceilings subject to reaction to fire regulations.Tiles, sidings and panels, of materials of classes A (10), B (11) and C (12), intended to be used as internal and external finishes in walls or ceilings subject to reaction to fire regulations.Featured profiles and suspending frames of materials of classes A (13), B (14) and C (15), intended to be used to support internal or external wall or ceiling finishes, or suspended ceilings, subject to reaction to fire regulations.(1) Materials for which the reaction to fire performance is susceptible to change during the production process.ANNEX III Note: for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.PRODUCT FAMILY INTERNAL AND EXTERNAL WALL AND CEILING FINISHES (1/5) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>2. Conditions to be applied by CEN on the specifications of the attestation of conformity system The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILY INTERNAL AND EXTERNAL WALL AND CEILING FINISHES (2/5) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>2. Conditions to be applied by CEN on the specifications of the attestation of conformity system The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILY INTERNAL AND EXTERNAL WALL AND CEILING FINISHES (3/5) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>2. Conditions to be applied by CEN on the specifications of the attestation of conformity system The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILY INTERNAL AND EXTERNAL WALL AND CEILING FINISHES (4/5) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>2. Conditions to be applied by CEN on the specifications of the attestation of conformity system The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILY INTERNAL AND EXTERNAL WALL AND CEILING FINISHES (5/5) 1. Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>2. Conditions to be applied by CEN on the specifications of the attestation of conformity system The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the interpretative documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.